UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS

                                                   No. 19-6129

                                    JOSE F. RIVERA-COLON, APPELLANT,

                                                          V.

                                        DENIS MCDONOUGH,
                              SECRETARY OF VETERANS AFFAIRS, APPELLEE.

                             On Appeal from the Board of Veterans' Appeals

(Argued October 12, 2021                                                                Decided April 11, 2022)

       Kenneth M. Carpenter, of Topeka, Kansas, with whom Victoria R. Tamayo, of Largo,
Florida, was on the brief, for the appellant.

       Carson M. Garand, with whom Richard A. Sauber, General Counsel; Mary Ann Flynn,
Chief Counsel; Christopher W. Wallace, Deputy Chief Counsel; and Aaron D. Parker, all of
Washington, D.C., were on the brief for the appellee.

         Before BARTLEY, Chief Judge, and PIETSCH and LAURER, Judges.


         BARTLEY, Chief Judge: Veteran Jose F. Rivera-Colon appeals through counsel a June 12,
2019, Board of Veterans' Appeals (Board) decision denying entitlement to an evaluation in excess
of 10% for service-connected gastritis. Record (R.) at 5-16.1 Specifically, he asserts that the Board
erred because it did not consider whether his gastritis should be referred for extraschedular
consideration under 38 C.F.R. § 3.321(b). Appellant's Br. at 3. This matter was referred to a panel
of the Court, with oral argument, to address whether, and under what circumstances,
extraschedular consideration is available for gastritis evaluated under 38 C.F.R. § 4.114, diagnostic
code (DC) 7307. Because the Board failed to define a key term used to describe impairment under

         1
           In the same decision, the Board remanded the issues of entitlement to service connection for a bladder
disability and to a compensable evaluation for right ear hearing loss. R. at 12-16. Because a remand is not a final
decision of the Board subject to judicial review, the Court does not have jurisdiction to consider those issues at this
time. See Howard v. Gober, 220 F.3d 1341, 1334 (Fed. Cir. 2000); Breeden v. Principi, 17 Vet.App. 475, 478 (2004)
(per curiam order); 38 C.F.R. § 20.1100(b) (2021). In addition, the Board declined to reopen a previously denied
claim for service connection for left ear hearing loss. R. at 10-12. Because Mr. Rivera-Colon has not challenged that
portion of the Board decision, the appeal as to that matter will be dismissed. See Pederson v. McDonald, 27 Vet.App.
276, 281-86 (2015) (en banc) (declining to review the merits of an issue not argued and dismissing that portion of the
appeal); Cacciola v. Gibson, 27 Vet.App. 45, 48 (2014) (same); see also Appellant's Brief (Br). at 1, n.1 (stating that
he "no longer wishes to pursue this issue").
DC 7307, judicial review is frustrated, and the Court cannot determine whether referral for
extraschedular consideration was warranted in this matter. Consequently, the Court will set aside
the portion of the June 2019 Board decision denying entitlement to a gastritis evaluation in excess
of 10% and remand the matter for further readjudication consistent with this decision. The balance
of the appeal will be dismissed.


                                            I. FACTS
       Veteran Jose F. Rivera-Colon served in the U.S. Army from August 1979 to August 1982,
and on active duty with the U.S. Army Reserve from June to November 1991 and from May to
September 1994. R. at 9013, 9056, 10,912.
       In June 2014, Mr. Rivera-Colon filed a claim seeking service connection for gastritis as
secondary to medication taken to treat other service-connected conditions. R. at 8756-57. In
November 2015, and after development not at issue here, a VA regional office (RO) granted a 10%
initial evaluation for gastritis under DC 7307, based on evidence of a "sub-mucosal nodule." R. at
8379. In August 2016, he filed a supplemental claim seeking, among other things, an increased
gastritis evaluation. R. at 7373.
       In November 2016, Mr. Rivera-Colon underwent a VA stomach and duodenal conditions
examination. R. at 7331-33. The examiner indicated that Mr. Rivera-Colon's symptoms were not
severe and included pronounced, continuous abdominal pain occurring at least monthly and mild
nausea occurring more than four times per year and lasting less than one day. R. at 7332. The
examiner indicated that Mr. Rivera-Colon did not have incapacitating episodes related to any
stomach or duodenal condition and that his gastritis did not impact his ability to work. R. at 7332-
33. The examiner characterized an August 2015 VA endoscopy report as showing "mild gastritis."
R. at 7333.
       In December 2016, the RO continued the 10% evaluation for gastritis. R. at 7314 -17. Mr.
Rivera-Colon filed a Notice of Disagreement in January 2017. R. at 7194-95.
       In June 2017, while seeking VA treatment for a separate condition, he reported that he
required treatment at an emergency room the previous day because of "acute diarrhea and partial
dehydration." R. at 4826.




                                                 2
       In November 2017, the RO issued a Statement of the Case (SOC), continuing the assigned
10% gastritis evaluation. R. at 7015-49. Mr. Rivera-Colon filed his Substantive Appeal the
following month. R. at 7009.
       In August 2018, Mr. Rivera-Colon underwent another VA examination. R. at 4494-500.
He reported persistent heartburn, as well as indigestion and regurgitation. R. at 4494. The
examiner indicated that Mr. Rivera-Colon continued to experience the same symptoms as in
November 2016, with the same frequency, and at the same intensity. R. at 4495 -96. In September
2018, the RO issued a Supplemental SOC (SSOC), continuing the assigned 10% evaluation. R. at
4391-401.
       In September 2018, Mr. Rivera-Colon submitted a stomach and duodenal conditions
disability benefits questionnaire (DBQ) completed by a VA physician in August 2018. R. at 3132-
36. The VA physician diagnosed gastroesophageal reflux disease (GERD), gastric polyp, hiatal
hernia, and gastritis with a small submucosal nodule. R. at 3132. The VA physician indicated that
Mr. Rivera-Colon experienced recurring episodes of stomach or duodenal symptoms that, while
not severe, included periodic abdominal pain that is unrelieved by standard ulcer therapy, nausea,
and vomiting, all of which occur at least four times per year and last up to nine days per episode;
periodic hematemesis (vomiting of blood, DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 822
(33d ed. 2020)) occurring three times per year and lasting less than a day; and a 22-pound weight
loss from baseline. R. at 3133. The VA physician indicated that Mr. Rivera-Colon has
incapacitating episodes as a result of his condition and had to stop working because of his
symptoms, including nausea and vomiting. R. at 3134-35. In October 2018, the RO issued an
SSOC continuing the 10% evaluation. R. at 3114-29.
       In the June 2019 Board decision on appeal, the Board found that a higher schedular
evaluation was not warranted because there was no evidence of multiple small eroded or ulcerated
areas and symptoms, as contemplated by a 30% evaluation under DC 7307, or severe hemorrhages
or large ulcerated or eroded areas, as contemplated by a 60% evaluation under that DC. R. at 9.
The Board also considered evaluating the gastritis under DC 7346, for hiatal hernia, but found that
there was no evidence of persistently recurrent epigastric distress with substernal or arm or
shoulder pain, such as is required for a 30% evaluation under that DC, or material weight loss,
hematemesis, or melena (blood in the feces, see DORLAND'S at 1110) with moderate anemia, or
another symptom combination productive of severe impairment of health, as is required for a 60%



                                                3
evaluation. Id. In denying the claim, the Board did not address whether referral for extraschedular
consideration was warranted or consider whether to apply any DCs other than 7307 and 7346. See
R. at 7-9. This appeal followed.


                                        II. ARGUMENTS
                                       A. Initial Arguments
       In his brief, Mr. Rivera-Colon argues that the Board's reasons or bases are inadequate
because they do not address whether referral for extraschedular consideration is warranted.
Appellant's Br. at 6. He states that the record reflects "exceptional symptoms, which did not fit
any diagnostic criteria," such as pain unrelieved by standard ulcer therapy, emergency room
treatment for diarrhea, and symptoms of such severity that he can no longer work. Id. at 5 (citing
R. at 3133-35, 4826).
       The Secretary counters that the Board need not have addressed referral for extraschedular
consideration because "the functional effects of [Mr. Rivera-Colon's] gastritis disability did not
reasonably raise the issue." Secretary's Br. at 5. The Secretary asserts that the record reflects
"normal complaints" of gastritis symptoms, id. at 7, because, among other things, the symptoms
claimed as exceptional "are all listed as usual symptoms on [the] August 2018 DBQ
exam[ination]," id. at 8. Therefore, the Secretary contends, they fall within the scope of a schedular
evaluation under DC 7307. Id. The Secretary asserts that Mr. Rivera-Colon merely disagrees with
the Board's weighing of the evidence and has not demonstrated clear error in the June 2019
decision. Id.
                             B. DC 7307 and Supplemental Briefing
       Under DC 7307, chronic gastritis "with small nodular lesions, and symptoms," warrants a
10% evaluation. 38 C.F.R. § 4.114 (2021). Chronic gastritis "with multiple small eroded or
ulcerated areas, and symptoms," warrants a 30% evaluation. Id. Chronic gastritis "with severe
hemorrhages, or large ulcerated or eroded areas" warrants a 60% evaluation, which is the
maximum schedular evaluation available under DC 7307. Id. The introduction to § 4.114 specifies
that
       [r]atings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to
       7348 inclusive will not be combined with each other. A single evaluation will be
       assigned under the diagnostic code which reflects th e predominant disability




                                                  4
        picture, with elevation to the next higher evaluation where the severity of the
        overall disability warrants such elevation.
Id.
        On September 2, 2021, the Court ordered the parties to submit supplemental memoranda
of law to address, among other things, whether the phrase "and symptoms," as used in the rating
criteria for 10% and 30% evaluations under DC 7307, was so all-encompassing as to foreclose any
consideration of an extraschedular evaluation and, if not, how entitlement to an extraschedular
evaluation should be determined.
        In his supplemental memorandum of law, Mr. Rivera-Colon asserts, for the first time, that
the "more basic question" at issue is whether a recent revision to 38 C.F.R. § 3.321(b)(1) is a
substantive regulatory change undermining the continuing applicability of Thun v. Peake,
22 Vet.App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 366 (Fed. Cir. 2009), and its
progeny. Appellant's Supplemental (Supp.) Memorandum of Law (MOL) at 6. Before January 7,
2018, "the Under Secretary for Benefits or the Director, Compensation Service, upon field station
submission, [was] authorized to approve" extraschedular evaluations. 38 C.F.R. § 3.321(b)(1)
(2017) (emphasis added). The revised version of the regulation states that "the Director of
Compensation Service or his or her delegate is authorized to approve" extraschedular evaluations.
38 C.F.R. § 3.321(b)(1) (2021). Mr. Rivera-Colon argues that, by removing the phrase "upon field
station submission" from the regulation, the Secretary intended that "extraschedular consideration
is now within the exclusive purview of the Director without a threshold inquiry by the regional
office or the Board and without a referral from either." Appellant's Supp. MOL at 7. In other
words, he asserts that neither the RO nor the Board have any role to play in determining whether
extraschedular evaluations are warranted because the Secretary has "unambiguously and
exclusively delegated the full responsibility to the Director." Id. at 9. Therefore, he argues, Thun
and its progeny are no longer controlling precedent. Id. at 6-7.
        As for the question posed in the Court's September 2, 2021, order—whether an
extraschedular evaluation is available when gastritis is evaluated at 10% or 30%—Mr. Rivera-
Colon notes that DC 7307 "does not define the term 'and symptoms,'" id. at 4, and asserts that the
rating schedule is inadequate to rate his specific gastritis disability, id. at 5.
        The Secretary agrees that "[t]he assignment of an extraschedular evaluation is possible
when a schedular 10% or 30% evaluation is assigned under DC 7307." Secretary's Supp. MOL at
2. As for the type and severity of symptoms that would warrant an extraschedular evaluation, the


                                                    5
Secretary hypothesizes that "the Board could determine which symptoms are typically associated
with gastritis by reviewing the DBQs at issue in this matter," thereby determining whether Mr.
Rivera-Colon's symptoms are typical or exceptional. Id. at 4-5.
       On September 29, 2021, the Court ordered the Secretary to respond to Mr. Rivera-Colon's
argument regarding the revised version of § 3.321(b)(1) and the continued applicability of Thun
and its progeny. In an October 2021 response, the Secretary noted that nothing in the revision to
§ 3.321(b)(1) addresses "how the issue of an extraschedular [evaluation] comes before the
Director" and, therefore, neither requires VA to alter its current referral process nor invalidates the
Thun line of cases. October Response at 2. The Secretary supports this argument with citation to
VA's comments to the final rule, which expressly contemplate "that the ROs 'should make these
fact-intensive decisions in the first instance.'" Id. at 3 (quoting Extra-Schedular Evaluations for
Individual Disabilities, 82 Fed. Reg. 57,830, 57,833 (Dec. 8, 2017). The Secretary further notes
that "in Long v. Wilkie, the en banc Court considered the amended version of § 3.321(b)(1) when
articulating when referral for extraschedular consideration is warranted. "          Id. at 4 (citing
33 Vet.App. 167, 173 (2020), appeal docketed sub nom. Long v. McDonough, No. 21-1669 (Fed.
Cir. Feb. 19, 2021)).


                                          III. ANALYSIS
       VA's schedule of disability ratings is based on average impairment in earning capacity in
civil occupations resulting from disability. 38 U.S.C. § 1155; 38 C.F.R. § 3.321(a) (2021).
However, in the "exceptional case" where the schedular evaluation is inadequate, VA is authorized
to approve an extraschedular evaluation. 38 C.F.R. § 3.321(b)(1).
       The "governing norm" in these exceptional cases is a finding that the veteran's disability
picture is so exceptional or unusual because of factors such as marked interference with
employment or frequent periods of hospitalization that it is impractical to apply the regular
schedular standards. Id. Thus, the first step in determining whether referral for extraschedular
consideration is warranted is determining whether the evidence "presents such an exceptional
disability picture that the available schedular evaluations for that service-connected disability are
inadequate." Thun, 22 Vet.App. at 115; see Long, 33 Vet.App. at 173 (stating that the proper test
for assessing exceptionality remained the "first step" set forth in Thun, 22 Vet.App. at 115). That
in turn, and as relevant in Mr. Rivera-Colon's case, obliges the Board to compare "the level of



                                                  6
severity and symptomatology of the claimant's service-connected disability with the established
criteria found in the rating schedule for that disability." Thun, 22 Vet.App. at 115.
       If the first requirement is satisfied, the Board must then determine whether the veteran's
exceptional disability picture exhibits other related factors such as "'marked interference with
employment' or 'frequent periods of hospitalization.'" Thun, 22 Vet.App. at 116 (quoting 38 C.F.R.
§ 3.321(b)(1)). "[T]he first Thun element compares a claimant's symptoms to the rating criteria,
while the second addresses the resulting effects of those symptoms. " Yancy v. McDonald,
27 Vet.App. 484, 494 (2016). If both these inquiries are answered in the affirmative, the Board
must refer the matter to the Under Secretary for Benefits or the Compensation Service Director for
the third inquiry, that is, a determination of whether, "[t]o accord justice," the veteran's disability
picture requires the assignment of an extraschedular evaluation. Thun, 22 Vet.App. at 111.
               A. The Court Declines to Consider the Late-Raised Thun Argument
       As a preliminary matter, the Court must address Mr. Rivera-Colon's assertion, raised for
the first time in response to the Court's supplemental briefing order, that Thun and its progeny no
longer apply after the revision to 38 C.F.R. § 3.321(b)(1) that became effective on January 7, 2018.
This is so because if, as Mr. Rivera-Colon asserts, sole authority in such matters now rests with
the Director and his or her delegate, then the Board no longer has jurisdiction over extraschedular
evaluations and, by extension, the Court no longer has jurisdiction to review the Board's alleged
failure to refer a matter for extraschedular evaluation. See 38 U.S.C. § 7252(a) (stating that our
jurisdiction is limited to reviewing decisions of the Board); see also King v. Nicholson,
19 Vet.App. 406, 409 (2006) ("It follows that where the Board does not have subject-matter
jurisdiction, then neither does the Court."). And, because the only argument that Mr. Rivera-Colon
raises on appeal is with respect to the Board's alleged failure to address a reasonably raised
entitlement to referral for extraschedular consideration, if the Board, and by extension the Court,
lacks subject-matter jurisdiction, the Court will have no option but to dismiss his appeal. See
Briley v. Shinseki, 25 Vet.App. 196, 196 (2012) ("[A] matter before this Court that does not present
a live case or controversy must be dismissed for a lack of jurisdiction.").
       The Court declines to review this argument because it was first raised in supplemental
briefing ordered after the matter was referred for panel consideration. Th e Court has consistently
discouraged parties from raising new arguments after the initial briefing. See Carbino v. Gober,
10 Vet.App. 507, 511 (1997) (declining to review argument first raised in appellant's reply brief),



                                                  7
aff'd sub nom. Carbino v. West, 168 F.3d 32, 34 (Fed. Cir. 1999) ("[I]mproper or late presentation
of an issue or argument . . . ordinarily should not be considered."); see also Untalan v. Nicholson,
20 Vet.App. 467, 471 (2006); Fugere v. Derwinski, 1 Vet.App. 103, 105 (1990). Accordingly, the
Court declines to consider this belated argument.
             B. Judicial Review Is Frustrated Because a Critical Term Is Undefined
       As noted above, a 10% schedular evaluation is assigned under DC 7307 for chronic gastritis
"with small nodular lesions, and symptoms." 38 C.F.R. § 4.114. To recap the parties' arguments,
Mr. Rivera-Colon asserts that the manner in which his gastritis symptoms manifest is exceptional
and exceeds what is contemplated by a 10% schedular evaluation. He asserts that, because those
exceptional symptoms are documented as markedly interfering with his employability (by
rendering him unemployable), the record reasonably raised the matter of entitlement to referral for
extraschedular evaluation such that the Board erred in not addressing the matter in its statement of
reasons or bases. The Secretary counters that Mr. Rivera-Colon's gastritis symptoms are within
the scope of the usual symptoms associated with chronic gastritis with nodules and, therefore, are
not exceptional. And the Secretary argues that, because Mr. Rivera-Colon does not have
exceptional gastritis symptoms, the Board was not required to discuss referral for extraschedular
consideration.
       Resolving this dispute requires this Court to consider what the term "symptoms" means
with respect to a schedular evaluation under DC 7307. In its supplemental briefing order, the Court
asked the parties to address whether the term "symptoms" as used in DC 7307 was so broad as to
encompass all possible symptoms and manifestations and foreclose the assignment of an
extraschedular evaluation, rendering § 3.321(b) inapplicable as to that DC. The Secretary responds
that "DC 7307 does not preclude an assignment of an extraschedular evaluation " and that
"[w]hether an extraschedular evaluation is warranted should simply follow the typical analysis
under 38 C.F.R. § 3.321(b) and Thun, as well as the substantial caselaw on this topic that is
sufficient to address this issue." Secretary's Supp. MOL at 3.     Mr. Rivera-Colon concurs that
"symptoms," as used in DC 7307, does not foreclose the possibility of an extraschedular
evaluation. Appellant's Supp. MOL at 2. Thus although, as discussed below, the full scope of the
term "symptoms" is not understood, there is no dispute among the parties that it is not all-
encompassing and that extraschedular evaluations are available under DC 7307 when warranted.
In other words, neither party argues that, to resolve this matter, the Court must interpret whether



                                                 8
DC 7307 permits extraschedular evaluations. Therefore, and to that limited extent, the Court
accepts the parties' assessment that the term "symptoms" is not so broad as to encompass all
possible symptoms and that extraschedular evaluations are permitted, when warranted, for gastritis
evaluated at any schedular level under DC 7307. 2
        As relevant to Mr. Rivera-Colon's appeal, the Secretary asserts that the term "symptoms"
as used in DC 7307 is "broad language" that "encompasses the usual or typical symptoms caused
by or associated with a claimant's gastritis." Secretary's Supp. MOL at 2. The Secretary declines
to "generally speculate as to the type of symptoms under DC 7307 and their severity that may
determine whether an extraschedular evaluation is warranted," id. at 4, but suggests that "the Board
could determine which symptoms are typically associated with gastritis by reviewing the DBQs at
issue in this matter," id. at 4-5. The Secretary further asserts that Mr. Rivera-Colon's symptoms
"are all listed as usual symptoms on [his] August 2018 DBQ exam[ination]." Secretary's Br. at 8
(citing R. at 3133).
        There are two primary problems with the Secretary's assertions. First, the Board did not
explain how it determined what the usual symptoms of gastritis are. See OA at 28:07-28:13,
Rivera-Colon v. McDonough, U.S. Vet. App. No. 19-6129 (oral argument held October 12, 2021)
(conceding that the Board did not discuss or explain the typical or usual symptoms of gastritis).
In fact, although the Board listed the symptoms reported during VA treatment, on VA examination
reports, and on the August 2018 DBQ completed by a VA physician, its subsequent analysis was
limited to whether Mr. Rivera-Colon demonstrated the small eroded or ulcerated areas or severe
hemorrhages necessary—in addition to "symptoms"—for a higher schedular evaluation under DC
7307 or whether he had the enumerated symptoms necessary for a higher schedular evaluation
under DC 7346, for hiatal hernia. R. at 8-9. Moreover, the Board did not explain what the usual
symptoms of gastritis are nor did it explain what about gastritis symptoms generally—or Mr.
Rivera-Colon's gastritis symptoms in particular—led it to consider evaluating the condition as a
hiatal hernia under DC 7346, but no other DCs. Thus, to the extent that the Secretary suggests that
the Board could have looked to the standard DBQ form to determine what the typical symptoms
of gastritis are and whether Mr. Rivera-Colon's gastritis symptoms fall within that penumbra, it is
not apparent that the Board did so. Consequently, the Secretary's suggestion is nothing more than

        2
          Indeed, to hold otherwise would render § 3.321(b)(1) superfluous with respect to DC 7307, an interpretation
this Court must avoid. See Jensen v. Shulkin, 29 Vet.App. 66, 74 (2017).



                                                         9
a post-hoc rationalization that the Court cannot consider. See In re Lee, 277 F.3d 1338, 1345-46
(Fed. Cir. 2002) ("'[C]ourts may not accept appellate counsel's post-hoc rationalizations for agency
action.'"); Evans v. Shinseki, 25 Vet.App. 7, 16 (2011) ("[I]t is the Board that is required to provide
a complete statement of reasons or bases, and the Secretary cannot make up for its failure to do
so.").
         Second, the Court has previously cautioned that "[i]t is VA's responsibility to define the
terms contained within its regulations." Ortiz-Valles v. McDonald, 28 Vet.App. 65, 72 (2016); see
also Ray v. Wilkie, 31 Vet.App. 58, 62 (2019) (holding "that VA's refusal to define key terms in [a
regulation] frustrates judicial review"); Johnson v. Wilkie, 30 Vet.App. 245, 247 (2018) (holding
that judicial review was frustrated because the Board failed to define terms in the DC for
migraines); Cantrell v. Shulkin, 28 Vet.App. 382, 392-93 (2017) (holding that it is VA's
responsibility to define what is meant by employment "in a protected environment"). The Court
concludes that the landscape here is no different.
         The Secretary avers that DC 7307 "necessarily contemplates the usual and typical
symptoms and effects commonly associated with" gastritis because "each diagnostic code
reasonably contains the full range of symptoms usually associated with or caused by the disability."
Secretary's Supp. MOL at 5 (citing Long, 33 Vet.App. at 173). By implication, then, symptoms
that are unusual or atypical for gastritis may warrant referral for consideration of an extraschedular
evaluation. The problem in Mr. Rivera-Colon's case is that the Court has no way of knowing what
those usual or typical symptoms of gastritis are because VA has not defined them.
         The Secretary's suggestion that the Court look to the symptoms listed on the August 2018
DBQ does not resolve this quandary because the DBQ is, on its face, not specific to gastritis. See
R. at 3132 (identifying DBQ as applicable to stomach and duodenum conditions, generally). While
the symptoms listed, including any identified as present in Mr. Rivera-Colon's case, may be usual
or typical within the broad spectrum of stomach or duodenum conditions, there is no indication on
the form as to which symptoms are usual or typical for gastritis specifically. In fact, gastritis is
not one of the specific stomach or duodenum conditions enumerated in "Section I" of the DBQ,
id., but is listed among several "other conditions" under "Section V," R. at 3134, which falls after
"Section III" listing the signs and symptoms of stomach and duodenum conditions, R. at 3133.
Thus, based on the structure of the DBQ, it is not clear that the signs and symptoms identified in
Section III pertain to the "other conditions," including gastritis, that are not enumerated until



                                                  10
Section V. Accordingly, the Court is not persuaded by the Secretary's suggestion that the
symptoms identified in Section III should be construed as the usual a nd typical symptoms of
gastritis contemplated by the schedular rating criteria under DC 7307.
       And as to Mr. Rivera-Colon's gastritis disability, the picture is further complicated because
the VA physician diagnosed Mr. Rivera-Colon with several additional disabilities, including
GERD, gastric polyp, and hiatal hernia, R. at 3132, but did not specify which symptoms were
associated with which diagnoses. And although the Board found that all identified signs and
symptoms were "relevant" to its analysis, R. at 9, it did not explain whether that was so because
the symptoms were all attributed to gastritis or because all the diagnosed conditions were, in some
manner, associated with the service-connected gastritis disability (and, if so, whether Mr. Rivera-
Colon was entitled to a higher evaluation based on the rating criteria for one of the other diagnosed
conditions). Regardless, neither the structure of the DBQ itself, nor the way it was completed by
the VA physician, nor how it was evaluated by the Board supports the Secretary's suggestion that
the symptoms identified in Section III of the stomach and duodenum conditions DBQ should be
considered the usual and typical symptoms associated with gastritis for the purpose of determining
whether referral for an extraschedular evaluation is warranted based on the criteria in DC 7307.
       Ultimately, although the Secretary confirms that extraschedular evaluations may be
available for conditions evaluated under DC 7307, and that the term "symptoms" as used in the
10% and 30% schedular evaluations refers to the usual or typical symptoms associated with
gastritis, VA has not defined what those usual and typical symptoms of gastritis are or whether
10% and 30% evaluations contemplate different symptoms. And the Board did not explain in its
reasons or bases how it reached its implicit finding that Mr. Rivera-Colon's gastritis symptoms
were not exceptional. Consequently, judicial review is frustrated, and the Court is unable to
determine whether, as Mr. Rivera-Colon asserts, the record reasonably raised the question of
entitlement to referral for extraschedular consideration. See 38 U.S.C. § 7104(d)(1); Allday v.
Brown, 7 Vet.App. 517, 527 (1995); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990).
Accordingly, the matter will be remanded. See Tucker v. West, 11 Vet.App. 369, 374 (1998)
(holding that remand is the appropriate remedy "where the Board has incorrectly applied the law,
failed to provide an adequate statement of reasons or bases for its determinations, or where the
record is otherwise inadequate").




                                                 11
         Per Quirin, the Court will provide additional guidance to the Board. See Quirin v. Shinseki,
22 Vet.App. 390, 396 (2009). Because the term "symptoms" was not defined for the purpose of
DC 7307, the DC assigned for Mr. Rivera-Colon's gastritis, he did not receive notice as to what
was encompassed by—or excluded from—the 10% schedular evaluation assigned. If, on remand,
the Board determines that certain symptoms (or other diagnoses, on a second ary basis) are
attributable to Mr. Rivera-Colon's service-connected gastritis, and those symptoms or diagnoses
would entitle him to a higher schedular evaluation under DC 7307 or another DC, it must consider
whether a higher schedular evaluation is warranted.3 See Morgan v. Wilkie, 31 Vet.App. 162, 168
(2019) ("VA's duty to maximize benefits requires it to first exhaust all schedular alternatives for
rating a disability before the extraschedular analysis is triggered.").


                                              IV. CONCLUSION
         Upon consideration of the foregoing, the portion of the June 12, 2019, Board decision
denying entitlement to an evaluation in excess of 10% for service-connected gastritis is SET
ASIDE, and the matter is REMANDED for further development, if necessary, and readjudication
consistent with this decision. The remainder of the Board decision is DISMISSED.




         3
          The Court notes that, under a proposed revision to 38 C.F.R. § 4.114, gastritis would be evaluated as peptic
ulcer disease under a retitled DC 7304 that would, among other things, assign a minimum 20% evaluation for episodes
of abdominal pain, nausea, or vomiting that last for at least three consecutive days and are managed by daily prescribed
medication. 87 Fed. Reg. 1522-01 (Jan. 11, 2022).



                                                          12